STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS

CONSTELLIUM ROLLED PRODUCTS RAVENSWOOD,                                                    FILED
Employer Below, Petitioner                                                           November 15, 2019
                                                                                   EDYTHE NASH GAISER, CLERK
                                                                                   SUPREME COURT OF APPEALS
vs.)   No. 18-1123 (BOR Appeal No. 2053011)                                            OF WEST VIRGINIA
                   (Claim No. 2018005073)

EDWARD BARNETTE,
Claimant Below, Respondent


                               MEMORANDUM DECISION
        Petitioner Constellium Rolled Products Ravenswood, by Counsel Alyssa A. Sloan, appeals
the decision of the West Virginia Workers’ Compensation Board of Review (“Board of Review”).
Edward Barnette, by Counsel Edwin H. Pancake, filed a timely response.

       The issue on appeal is compensability. The claims administrator rejected the claim on
September 28, 2017. The Office of Judges reversed the decision in its May 18, 2018, Order and
held the claim compensable for left knee and hamstring sprains. The Order was affirmed by the
Board of Review on November 29, 2018.

        The Court has carefully reviewed the records, written arguments, and appendices contained
in the briefs, and the case is mature for consideration. The facts and legal arguments are adequately
presented, and the decisional process would not be significantly aided by oral argument. Upon
consideration of the standard of review, the briefs, and the record presented, the Court finds no
substantial question of law and no prejudicial error. For these reasons, a memorandum decision is
appropriate under Rule 21 of the Rules of Appellate Procedure.

        Mr. Barnette, a crane operator, injured his left knee while ascending stairs in the course of
his employment on August 26, 2017. Treatment notes from Jackson General Hospital emergency
department that day indicate Mr. Barnette was walking up a flight of stairs when his left knee
popped and gave out. An x-ray showed mild degenerative changes. He was diagnosed with a knee
sprain.

       In an August 28, 2017, email, Brian Well, Mr. Barnette’s coworker, stated that Mr. Barnette
radioed him and stated that he was walking up stairs when his left knee locked up. Mr. Well stated
that Mr. Barnette told him he did not fall or twist his knee. In an email the following day, Stephanie
                                                  1
Pullen, a claim examiner with the claims administrator, stated that Mr. Barnette reported to her
that he was walking up a flight of stairs when his left knee locked up. Ms. Pullen stated that the
injury was questionable because Mr. Barnette was merely walking up a flight of stairs.

        Two Reports of Injury were completed in this case. On August 28, 2017, the Employees’
and Physicians’ Report of Injury indicates Mr. Barnette was climbing crane stairs when his knee
popped and gave out. The physician’s section was completed at Jackson General Hospital and the
diagnosis was listed as a left knee sprain. It was noted that the injury aggravated a prior
injury/disease. A second Report of Injury was completed the following day. It indicates Mr.
Barnette was climbing stairs to a crane when his left knee popped and gave out. The physician’s
section was completed by Dr. Roush and listed the injury as left knee and hamstring sprains.

        Kelly Roush, D.C., treated Mr. Barnette for left knee pain on August 29, 2017. Mr. Barnette
reported that he was walking up a flight of stairs when his left knee popped and gave out. He stated
that he had left knee pain, weakness, and instability. Dr. Roush fitted Mr. Barnette for a knee brace
and recommended an MRI. She diagnosed left knee sprain and left hamstring sprain. A left knee
MRI was performed on September 13, 2017, and showed degenerative changes and possible small
tears with adjacent tendinosis.

        An October 24, 2017, treatment note by Dr. Roush indicates Mr. Barnette was treated for
left knee pain. He had reduced range of motion and difficulty bending. Dr. Roush diagnosed left
knee sprain and posterior cruciate ligament tear. On October 31, 2017, Dr. Roush noted that Mr.
Barnette aggravated his knee while mowing grass over the weekend. A surgical consultation was
recommended for a posterior cruciate ligament tear. On November 2, 2017, Dr. Roush noted that
the left knee was swollen and weak. She recommended a consultation for an anterior cruciate
ligament tear. Mr. Barnette underwent a partial medial menisectomy of the left knee on November
16, 2017. It was noted that he had a small posterior medial meniscus tear.

        Mr. Barnette testified in a March 20, 2018, deposition that at the time of his injury, he was
climbing up crane stairs and he felt a pop in his knee. At the time, he was at the 44 th or 46th step,
near the top. He testified that he makes that climb four or five times a shift. Mr. Barnette stated
that he had no prior left knee injuries or symptoms.

        The claims administrator rejected the claim on September 28, 2017. The Office of Judges
reversed the decision and held the claim compensable for sprains of the left knee and hamstring in
its May 18, 2018, Order. The Office of Judges determined that Mr. Barnette showed by a
preponderance of the evidence that he sustained left knee and hamstring sprains in the course of
and resulting from his employment. The record shows that he was climbing forty-six to forty-eight
steps when his left knee popped and gave out. The Office of Judges found this to be an activity
that was clearly performed in furtherance of his employment duties. Further, the steps were not a
normal flight of stairs. Mr. Barnette stated he was required to climb these stairs when the injury
occurred. The Office of Judges noted that this Court found in Cox v. Fairfield Inn, No. 14-0871,
2015 WL 3767243, at *2 (June 16, 2015) (memorandum decision), that an employee who injured
her right ankle while walking down a hallway sustained a compensable injury. Lastly, the Office

                                                  2
of Judges noted that there was no evidence submitted from a medical expert indicating that the left
knee injury was the result of a preexisting condition.

         Regarding the compensable conditions in the claim, the Office of Judges found that the
Report of Injury completed by Dr. Roush listed the diagnoses as left knee sprain and left hamstring
sprain. There was no other medical evidence of causality submitted into the record. Though Mr.
Barnette underwent surgery for a left meniscal tear, no physician of record causally connected the
tear to the compensable injury. The Board of Review adopted the findings of fact and conclusions
of law of the Office of Judges and affirmed its Order on November 29, 2018.

        After review, we agree with the reasoning and conclusions of the Office of Judges as
affirmed by the Board of Review. Pursuant to West Virginia Code § 23-4-1 (2008), employees
who receive injuries in the course of and as a result of their covered employment are entitled to
benefits. For an injury to be compensable it must be a personal injury that was received in the
course of employment, and it must have resulted from that employment. Barnett v. State
Workmen’s Compensation Commissioner, 153 W.Va. 796, 172 S.E.2d 698 (1970). A
preponderance of the evidence indicates Mr. Barnette was injured in the course of performing his
job duties and his left knee and hamstring sprains resulted from his performance of said duties.

         For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it so clearly wrong based upon the evidentiary record that even when all
inferences are resolved in favor of the Board of Review’s findings, reasoning and conclusions,
there is insufficient support to sustain the decision. Therefore, the decision of the Board of Review
is affirmed.



                                                                                          Affirmed.
ISSUED: November 15, 2019


CONCURRED IN BY:
Chief Justice Elizabeth D. Walker
Justice Margaret L. Workman
Justice Tim Armstead
Justice Evan H. Jenkins
Justice John A. Hutchison




                                                 3